DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claims 1, 42, 44 and 45 filed 12/14/2020 have been entered. Claims 11, 12, 14-21, 25 and 26 have been canceled. Claims 1, 3-7, 13, 22, 30-31, 36, 39-42 and 44-46 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Election/Restrictions
Applicant’s election of the species “whole blood” in claims 6 and 7 in the reply filed on 12/3/2012 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7, 13, 22, 30-31, 36, 39-42 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meryman et al (U.S. Patent 5,250,303) in view of Min et al (U.S. PGPUB). 
Regarding claims 1, 3, 6-7, 22 and 42, Meryman teaches collecting 450 ml whole blood and combining it with 63 ml (reads on selected amount) of the anticoagulating buffer CPDA-1, removing the platelet-rich plasma faction, repeating this washing step so that the residual amount of plasma is reduced by a factor of about 100, and separating the remaining red blood 
Regarding claim 1, 3, 22, 30-31, 36, and 42, Meryman teaches the concentration of residual plasma was reduced by a factor of about 100 (see Example 1 in col. 13 ln 5-17); this implies that the initial plasma level was determined as well as the plasma level following the wash since Meryman teaches the amount of plasma reduction from the initial volume to the final volume. Regarding claims 1, 4-5, 22, 36, and 42, Meryman teaches after washing, the cells were resuspended in ARC32 at pH 8 and stored for up to 6 weeks (see Example 1 in col. 13 ln 18-40). Regarding claim 5, Meryman shows in Figure 5 that 2,3 DPG levels are maintained above 50% after 4 weeks (28 days) in storage. Regarding claims 1 and 13, ARC32 is chloride free and contains 1770 mM glucose, 16 mM sodium phosphate dibasic, 89 mM sodium citrate, and 2 mM adenine, and Meryman teaches 44 mM mannitol is also useful in biologically compatible buffers (see Table 2 in col. 8). Regarding claims 1, 22, 36, and 42, Meryman teaches that the red blood cells are typically packed to a hematocrit of about 90% or higher and that they may be resuspended in appropriate volumes of solution depending on the use, and that typical volumes are 350 ml to 400 ml, but these conventionally used storage parameters are known to those of skill in the art (see col. 10 ln 56 to col. 11 ln 10). Regarding claims 1, 22, and 42, Meryman teaches that the red blood cells may or may not be washed in the storage solution (see col. 10 ln 56-70). Regarding claims 1 and 44-45, Meryman teaches that the method produces a blood cell product for transfusion, and Meryman’s concentrating of RBC from whole blood reads on “leukoreducing” (see col. 3 lines 44-65).
Meryman does not teach the use of an automated apheresis device to separate the red blood cells. Meryman does not the cells are washed with a buffer with a pH between 8 and 9, that the buffer used contains mannitol or the exact ml of red blood cells during the washing step. 
Regarding claims 1 and 39-41, Min teaches that several automated apheresis systems are commercially available and that these devise are useful for separating the blood into plasma and red blood cell components when blood is introduced into the separation chamber (see paragraph [0006]). Regarding claims 1 and 39-41, Min teaches the automated system may monitor certain functions with the aid of sensors, scales and a controller which can, for example, determine the amount of the collected or withdrawn component, sense the presence or absence of certain component, and control the amount of fluid flow in the system (see paragraphs [0005], [0055], [0078], [0082], [0098], and [0099]).  Regarding claims 1, 39-41, and 46, Min teaches a specific example wherein such an automated device is used to separate RBCs and plasma, and add preservative solution to the separated RBCs (see paragraph [0078]). Regarding claims 1 and 46, Min highlights a preferred embodiment wherein solutions can be added within the centrifugal separation chamber (see paragraph [0094]). Regarding claims 1 and 46, Min teaches that the compartments containing each of the blood products and solutions are in fluid flow with each other and with the separation chamber (see Figure 2).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Min’s automated device to measure components in Meryman’s blood samples because Min teaches the device is useful for separating red blood cells from whole blood, as well as for measuring components within the sample. The skilled artisan would have been motivated to use Min’s device to measure Meryman’s blood components because Min teaches the devices are readily available from several manufactures, and it would allow for greater ease in measuring the levels of blood components in Meryman’s method.
As discussed above, Meryman teaches the concentration of residual plasma was reduced by a factor of about 100 (see Example 1 in col. 13 ln 5-17); this implies that the initial 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Meryman’s storage buffer (pH 8) to wash the red blood cells in Meryman’s method because Meryman teaches that the washing solution may be the same as the storage solution. The skilled artisan would have been motivated to use Meryman’s storage buffer (pH 8) to wash the red blood cells in Meryman’s method because this would result in any residual wash buffer being the same as the preferred storage buffer.
A person of ordinary skill in the art would have had a reasonable expectation of success in adding mannitol to Meryman’s buffer because Meryman teaches mannitol may be used in red blood cell storage solutions. The skilled artisan would have been motivated to add mannitol to Meryman’s buffer because Meryman teaches mannitol is useful in red blood cell storage solutions.
Regarding the amounts of cells and buffer after the washing steps, as stated above Meryman teaches that the red blood cells are typically packed to a hematocrit of about 90% or higher and that they may be resuspended in appropriate volumes of solution depending on the use, and that typical volumes are 350 ml to 400 ml, but these conventionally used storage parameters are known to those of skill in the art. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant alleges that Meryman’s method comprising reducing the amount of plasma in the RBC product is less precise than the claimed method which uses an automated system to arrive at the targeted 15% or less of plasma. Applicant highlights that their automated system takes into account the amounts of initial blood product and plasma levels at different stages to arrive at the targeted 15% or less of plasma.  As an initial matter, it is noted that Meryman does provide the exact amount of blood product and additives added in milliliters, so this value is known by Meryman and the secondary reference Min renders it obvious to use an automated system in Meryman’s method for the reasons stated above. Additionally, while applicant continues allege that Meryman’s plasma reduction does not read on the plasma reduction in the claimed method, as stated above Meryman specifically teaches reducing plasma by a factor of 100 in the blood product containing additive solution. Therefore not only does Meryman determine the level of plasma, but Meryman specially teaches reducing the plasma to a level well below 15%. While the applicant alleges that their method is more precise, since Meryman exemplifies the claimed level of plasma reduction, this argument is not persuasive. 
Applicant again alleges that because Cassady is not concerned with methods of obtaining transfusion products, and because Cassady is calculating plasma volume for other purposes, that there is no motivation to combine the references. Since applicant amended the claims to remove the calculations, the Cassady reference is no longer relied upon and this argument is moot.
Applicant highlights that the previous rejection only pointed to paragraph [0005] of Min when discussing Min’s system’s ability to determine amounts of different components, and applicant appear to allege that Min’s teaching in this one paragraph does not render obvious all of the determining steps in the claimed method. As an initial mater, it is again noted that the 
Applicant alleges that Meryman does not teach combining the red cell concentrate and additive solution within the separation chamber as claimed. However, as stated above, the secondary reference Min renders this step obvious. As stated above, Min highlights a preferred embodiment wherein solutions can be added within the centrifugal separation chamber, and Min teaches that the compartments containing each of the blood products and solutions in the automated device are in fluid flow with each other and with the separation chamber. Therefore this argument is not persuasive.
Conclusion
No claims are allowed. No claims are free of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653